Citation Nr: 1540385	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for cancer of the left tonsil and tongue base, to include as due to herbicide exposure.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran has not yet been afforded a VA examination in connection with his claim for service connection for cancer of the left tonsil and tongue base, which he asserts was caused by in-service exposure to herbicides.  The Board notes that the Veteran's exposure to herbicides is conceded, based on his service in the Republic of Vietnam from November 1965 to October 1966, and that the record includes a confirmed diagnosis of cancer of the left tonsil and tongue base in November 2009.  Although the type of cancer with which the Veteran has been diagnosed is not included in the list of presumptive diseases associated with herbicide exposure, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion that addresses whether his cancer is directly related to exposure to herbicides prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.309(e);

Turning to the Veteran's claim for service connection for left ear hearing loss, a July 2013 VA examiner found that the Veteran's current hearing loss in that ear was not related to conceded in-service acoustic trauma, because his hearing was normal at separation.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the examiner noted that the Veteran had not submitted treatment records documenting annual audiometric testing he reported was conducted by his post-service employer, but he has since submitted some of those records, including an audiogram dated February 1971.  Based on the foregoing, the Board finds that an additional VA opinion is necessary.

Finally, the Board finds that the issue of entitlement to an initial compensable rating for right ear hearing loss must also be remanded, as the rating to which the Veteran is entitled could be affected by the outcome of his claim for service connection for left ear hearing loss.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to whether his cancer of the left tonsil and tongue base is related to service.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion addressing whether the Veteran's cancer of the left tonsil and tongue base is at least as likely as not (a 50 percent probability or greater) related to his conceded in-service exposure to herbicides, or to any other in-service event or injury, to include a February 1965 diagnosis of strep throat.

The examiner should explain the medical basis for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the rationale cannot rely solely on the fact that VA has not included cancer of the tonsils or tongue in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's cancer, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

2.  Return the July 2013 VA examination report and the claims file to the audiologist who provided that report, if available.  If that audiologist is not available, an opinion should be sought from another audiologist.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  

Following review of the claims file, including the July 2013 examination report and the additional private treatment records submitted by the Veteran, the audiologist should discuss whether the left ear hearing loss the Veteran experienced post-service was/was not merely a delayed response to his conceded in-service acoustic trauma.  The audiologist should also discuss     the significance, if any, of the threshold shifts in left      ear hearing acuity documented between the Veteran's entrance and separation examinations, and of the audiogram results documented in his private medical records, including in the February 1971 audiogram.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




